                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DION PATTON,
                                                                                        Case No. 19-cv-07926-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER TO SHOW CAUSE
                                  10     CITY OF PITTSBURG, et al.,                     Re: Dkt. No. 6

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff in the above-entitled matter having failed to file an amended in forma

                                  14   pauperis application or filing fees by January 6, 2020, as required by this court’s

                                  15   December 18, 2019 order (Dkt. 6),

                                  16          THE COURT hereby issues an ORDER TO SHOW CAUSE directing plaintiff to

                                  17   pay the required filings fees by March 13, 2020. If plaintiff fails to pay such fees by that

                                  18   date, the case shall be dismissed without prejudice for failure to prosecute pursuant to

                                  19   Rule 41(b) of the Federal Rules of Civil Procedure.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 6, 2020

                                  22                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  23                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
